—In an action, inter alia, to recover damages for personal injuries, etc., the defendant third-party defendant appeals from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated June 16, 1998, as granted the plaintiffs’ motion for leave to amend the complaint by adding it as a defendant.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion for leave to amend the complaint to add the third-party defendant Long Beach City School District as a defendant. The infant plaintiff’s time to file a late notice of claim and to commence an action against the third-party defendant had not expired (see, Henry v City of New York, 94 NY2d 275; General Municipal Law § 50-e [5]). Santucci, J. P., Sullivan, Florio and Schmidt, JJ., concur.